16 N.Y.2d 1071 (1965)
In the Matter of the New York City Housing and Redevelopment Board, Appellant,
v.
Max H. Foley et al., Constituting the Board of Standards and Appeals of the City of New York, et al., Respondents.
In the Matter of Amalia V. Betanzos et al., Appellants,
v.
Max H. Foley et al., Constituting the Board of Standards and Appeals of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 25, 1965.
Decided December 1, 1965.
Sol A. Liebman for New York City Housing and Redevelopment Board, appellant.
Edward Robin for Amalia V. Betanzos and others, appellants.
Charles F. Preusse, William T. Farley and Ansley Kime for Consolidated Edison Company of New York, Incorporated, respondent.
Leo A. Larkin, Corporation Counsel (Rose Schneph of counsel), for Board of Standards and Appeals of the City of New York, respondent.
Norman Marcus for New York City Planning Commission, amicus curiๆ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs; no opinion.